Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 10, 2021 has been entered.

Status of Claims
Claims 1-8 and 10-18 are pending, with claim 9 being canceled.

Claim Rejections - 35 USC § 112
Claims 4-6 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, lines 3-4, the recitation of the sensor configuration to detect information associated with at least one of a “road surface condition and a ground contact condition” is confusing in view of the recitation which follows, describing the sensors as tire pressure sensors, in which case where the initial recitation of information detected is interpreted as directed to the detection of a “road surface condition”, the recitation of the sensors being tire pressure sensors is confusing. In claim 5, line 3, the recitation of “the road surface condition” is confusing for any instance where the alternative recitation of road surface condition and ground contact condition in claim 4 is interpreted as being ground contact condition; further the recitation of a vertical acceleration (claim 5, line 3-4) and apparent comparing of a vertical acceleration with a threshold value (claim 5, lines 6-7, which would reasonably imply a measurement or sensing of vertical 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka (US 2019/0016409, published 1/17/2019, filed 6/11/2018, with foreign priority and effective filing to 7/11/2017 which is over one year prior to the instant application filing date, of record) in view of Bohn (US 6,336,648, of record). Tetsuka teaches a human powered vehicle (10) with suspension system, including front wheel and rear wheel controlled suspension mechanisms (62, 16; 64, 16) including respective actuators (62C, 16C; 64C, 16C), the vehicle including front (12, 12T) and rear (26, 26T) wheels with tires, the tires including therein pressure sensors (90, under the overall second detector category 108, see ¶0115) which measure a pressure load on the tires (described at ¶0085, specific application at  ¶0115, this embodiment being specifically taught to be the same as the initial embodiment with only the exceptions described), the sensors and suspension actuators connected to a controller element (70, 72) which causes separate control of both the suspensions between a locked and an unlocked condition (Table 2), in accordance with a road contact condition which is derived from the pressures sensed in the front and rear tires (¶¶0125, 0126).
The reference to Tetsuka, while teaching the characteristics described above in association with an automatic functioning of the suspension actuators in response to sensed conditions, does not specifically teach that the control of both the front and rear suspension can be made in accordance with a user-selectable setting, the setting being a default setting or an automatic setting. Bohn teaches that in a vehicle with sensors (14) for vehicle conditions and one or more controllable suspension actuators (18), that it is well known to provide a user selection control (User inputs 56) that can be used to 
As further regards claim 18 as best this claim is understood, the reference to Tetsuka as modified by Bohn, while teaching the use of measured tire pressures in front and rear tires, does not teach a setting of a default predetermined tire pressure through the input device. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the user input (e.g., as taught by the modifying reference to Bohn) as being capable of setting the taught over-ride to a default pressure, which may be adjusted by the rider/user, for the purpose of setting a particular (e.g., preset) suspension response characteristic (e.g., one associated with a terrain characteristic which does not vary substantially), rather than a suspension characteristic which is constantly being varied.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka in view of Bohn and Galasso et al. (US 2011/0202236, of record). The references to Tetsuka and Bohn are discussed above and while teaching the control of plural suspensions with sensed information from front and rear sensors, do not specifically teach the use of sensors which are acceleration sensors.  
Galasso et al. teach that in a human-powered vehicle capable of including both front and rear suspensions (i.e., a “full suspension bicycle”, ¶0029)3 it is well known to have plural sensors including a rear sensor (e.g., 5) and a front sensor (e.g., 5c) wherein the sensors may be force or acceleration sensors (¶0031) and associable with respective rear wheel (via sensor 5) and front wheel (via sensor 5c) conditions. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at 
As regards the comparison with a threshold to set a lockout OFF condition (i.e., an unlocked condition), initially Tetsuka suggests the comparison with plural thresholds (T1, T2, T3) for switching between a locked and unlocked state, and in using acceleration, initially it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to also compare measured acceleration values with a threshold to provide positive switching between locked and unlocked conditions (to the extent that if a switching threshold were not provided it would not be possible to predict the switching of the suspensions from locked to unlocked conditions). 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 and 15 are allowed.

Claims Not Rejected over the Prior Art
Claims 5 and 6 are currently rejected under 35 USC §112(b) or second paragraph, and are not currently in condition for allowance.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards claims 4-6, applicant’s recitation positively including tire pressure sensors causes recitations throughout claim 4, and to some extent more-so in claims 5 and 6, to be confusing at best to the extent that conditions which do not appear to be related to tire pressure are recited as apparently being sensed otherwise obtained. 

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616